DETAILED ACTION
This action is in response to papers filed on 11 JAN 2019. Claims 3, 6, and 12-15 are amended. Claims 17-20 are new. Claims 1-20 are pending.
Priority
Applicant's claim for the benefit of a prior-filed application PCT/JP2017/025486 filed 13 JUL 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application JP2016-138712 filed 13 JUL 2016 has been filed in the IFW on 11 JAN 2019. No English translation of the foreign patent application JP2016-138712 has been provided. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Election/Restriction
		Applicant’s election without traverse of Group I, claims 1-8, 17 and 20, in response filed on 3 JAN 2022, is acknowledged. 
Claim Status
Claims 1-20 are pending. Claims 9-16 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Claims 1-8, 17, and 20 are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 11 JAN 2019 and 8 APR 2020 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Erbs
Claim(s) 1-2, 6-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Erbs (Erbs P, et al. Cancer Gene Therapy. 2008 Jan;15(1):18-28; cited in IDS filed on 8 APR 2020).
Erbs teaches a vaccinia virus having a cytosine deaminase (CD) gene/uracil phosphoribosyltransferase (UPRT) suicide gene introduced as a foreign gene (Abstract). Thus Erbs clearly anticipates the invention of claims 1 and 2 before the effective filing date (EFD) of the application. 
In regard to the limitations of claims 6-8 and 20, Erbs teaches administration of the recombinant virus in a pharmaceutically acceptable composition for the treatment of cancer/tumors (claims 6 and 20) and in combination with 5-FC (p.21 ¶3; claim 8) and therefore implicitly teaches a kit comprising both (claim 7).
SILVESTRE
Claims 1-2, 6-8, and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by SILVESTRE (US20170157188A1; PCT/EP2O15/066263, PCT filed: 16 JUL 2015).
SILVESTRE discloses engineered vaccinia viruses expressing suicide genes including CD and UPRT and CD and UPRT in combination [0014]-[0015], [0060]-[0064]. Thus, SILVESTRE 
In regard to the limitations of claims 6-8 and 20, SILVESTRE teaches administration of the recombinant virus in a pharmaceutically acceptable composition for the treatment of cancer/tumors ([0017]-[0018], [0131]-[0132]; claims 6 and 20) and in combination with 5-FC ([0018], [0063], [0138]; claim 8) and explicitly teaches kits comprising components of the disclosure ([0151]; claim 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Erbs–SILVESTRE–Jacobs
Claims 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erbs (Erbs P, et al. Cancer Gene Therapy. 2008 Jan;15(1):18-28; cited in IDS filed on 8 APR 2020) and SILVESTRE (US20170157188A1; PCT/EP2O15/066263, PCT filed: 16 JUL 2015) as applied to claims 1-2 above, and further in view of Jacobs (Jacobs BL, et al. Antiviral Research. 2009 Oct 1;84(1):1-3).
Erbs and SILVESTRE clearly anticipate the inventions of claims 1 and 2 as presented above. In regard to the further limitations of claims 3 and 17, neither Erbs nor SILVESTRE disclose vaccinia virus (VV) constructs wherein the VV is a Lister-derived VV strain, comprising either LC16 or LC16mO.
In regard to the deficiency of Erbs and SILVESTRE, Jacobs is directed to vaccinia viruses (VV) and vaccine applications (abstract) and teaches that variants of the Lister strain (LC16, LC16m0 and LC16m8 strains) have been identified and characterized as desirable vectors as they have a take rate similar to the Lister strain, but are temperature-restricted, limiting host range and greatly reducing adverse effects, including neurovirulence (p. 4, section 6.1 ¶1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art to generate vaccinia viruses from any of these strains disclosed by Jacobs with the modifications taught by Erbs and/or SILVESTRE to increase the safety profile, reduce the adverse effects, and/or limit the host range of the VV constructs for testing in vitro expression of transgenes and prodrug conversion and/or, for example, for treating cancer in a subject. A practitioner would have a reasonable expectation of success because modifications of VV were routine in the art and because the transgenes had been demonstrated to retain functional and therapeutic phenotypes when expressed from recombinant VVs both in vitro and in vivo. Thus, the instant inventions of claims 3 and 17 would have been obvious to one of ordinary skill in the art before the EFD of the instant invention.
Goto–Erbs
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (Goto I, et al. Molecular Therapy. 2014 May; 22:1; S67-S68; cited in IDS filed on 8 APR 2020) and Erbs (Erbs P, et al. Cancer Gene Therapy. 2008 Jan;15(1):18-28; cited in IDS filed on 8 APR 2020).
In regard to claims 4-5, Goto teaches a VGF-deleted (VGF-) and O1L-deleted (O1L-) vaccinia virus, VGF(-)/O1L(-) VV, wherein the deletions of the VGF and O1L genes inhibit pathogenic viral replication in normal cells, while retaining therapeutic replication in tumor cells, and thus providing an effective anti-tumor vector (p. S67 ¶1-2 and pp. S67-S68 joining ¶). Furthermore, Goto teaches introduction of exogenous transgene(s) (EGFP-luciferase) into the disrupted VGF and introduction of a reporter gene into the disrupted O1L gene site (S67 ¶2).
Goto does not teach introduction of a suicide gene (e.g. CD and/or UPRT) into the VGF(-) or O1L(-) loci.
Erbs clearly anticipate a vaccinia virus comprising a CD/UPRT suicide gene as presented above. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art to modify the vaccinia virus taught by Goto by substituting the EGFP/luciferase transgene(s) with the suicide gene taught by Erbs to generate VV constructs for testing in vitro expression of transgenes and prodrug conversion and/or, for example, for treating cancer in a subject. A practitioner would have a reasonable expectation of success because modifications of VV were routine in the art and because the transgene(s) had been demonstrated to retain functional and therapeutic phenotypes when expressed from recombinant VVs both in vitro and in vivo. A practitioner would have a reasonable expectation of success in introducing the suicide genes of Erbs into the VGF and/or O1L loci, because Goto teaches these as VV sites accepting foreign genes while retaining the desired therapeutic effects. A practitioner would also have a reasonable expectation of success in introducing a reporter gene (claim 5) into either the VGF or O1L locus and a suicide gene comprising CD/UPRT into the other locus, because Goto clearly teaches both sites/loci as viable for accepting foreign transgenes and for expressing said transgenes while conserving their functional properties and while also conserving the therapeutic phenotype of the VV vector.  Furthermore, a practitioner would have a reasonable 
Thus, the instant inventions of claims 4-5 would have been obvious to one of ordinary skill in the art before the EFD of the instant invention in view of the combined teachings of Goto and Erbs.
Goto–SILVESTRE
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (Goto I, et al. Molecular Therapy. 2014 May; 22:1, S67-S68; cited in IDS filed on 8 APR 2020) and SILVESTRE (US20170157188A1; PCT/EP2O15/066263, PCT filed: 16 JUL 2015).
In regard to claims 4-5, Goto teaches a VGF-deleted (VGF-) and O1L-deleted (O1L-) vaccinia virus, VGF(-)/O1L(-) VV, wherein the deletions of the VGF and O1L genes inhibit pathogenic viral replication in normal cells, while retaining therapeutic replication in tumor cells, and thus providing an effective anti-tumor vector (p. S67 ¶1-2 and pp. S67-S68 joining ¶). Furthermore, Goto teaches introduction of exogenous transgenes into the disrupted VGF and O1L genes (p. S67 ¶2).
Goto does not teach introduction of a suicide gene (e.g. CD and/or UPRT) into the VGF(-) and/or O1L(-) loci of the VV.
SILVESTRE clearly anticipate a vaccinia virus comprising a suicide gene (e.g. CD and/or UPRT) as presented above. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art to modify the vaccinia virus taught by Goto by substituting the EGFP/luciferase transgene(s) with the suicide gene(s) taught by SILVESTRE to generate VV constructs for testing in vitro expression of transgenes and prodrug conversion and/or, for example, for treating cancer in a subject. A practitioner would have a reasonable expectation of success because modifications of VV were routine in the art and because the transgene(s) had been demonstrated to retain functional and therapeutic phenotypes when expressed from recombinant VVs both in vitro and in vivo. A practitioner would have a reasonable expectation of success in introducing the suicide genes of SILVESTRE into the VGF and/or O1L loci, because Goto teaches these as VV sites accepting 
Thus, the instant inventions of claims 4-5 would have been obvious to one of ordinary skill in the art before the EFD of the instant invention in view of the combined teachings of Goto and SILVESTRE.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NAKAMURA (WO2015076422A1, Publ. 28 May 2015; cited in IDS filed on 11 JAN 2019 and cited in the IWO filed on 30 NOV 2018). WO2015076422A1 shares a common assignee and/or inventors with the instant application. The IWO, obtained at PatentScope https://patentscope. wipo.int/search/en/detail.jsf?docId=WO2018012570, cites that WO2015076422A1 discloses a mitogen-activated-protein-kinase dependent vaccinia virus in which the functions of a vaccinia virus growth factor (VGF) and O1L are knocked out, wherein, although said virus does not proliferate in normal cells, the virus specifically proliferates in cancer cells, thus exhibiting an oncolytic property that specifically impedes cancer cells. Document 2 also indicates that it is possible to knock out the function of the gene coding for the VGF or the gene coding for the O1L by inserting a foreign gene thereinto; that it is possible to perform the insertion of the foreign gene by means of, for example, publicly-known homologous recombination; that the mitogen-activated-protein kinase dependent vaccinia virus may contain, as the foreign gene, a marker gene or a therapeutic gene coding for a product that exhibits cytotoxicity; that the vaccinia virus may be of the LC16 strain or the LC16mO strain; and that examples of the marker gene include luciferase genes, genes for fluorescent proteins, such as green fluorescent proteins, red fluorescent proteins, etc., β-glucuronidase genes, chloramphenicol-acetyltransferase genes, β-galactosidase genes, etc. In addition, document 2 indicates, in example 1, that a luciferase-GFP fusion gene was introduced into the VGF and O1L genes by means of homologous recombination (claims, paragraph [0007], example 1).

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633       
                                                /KEVIN K HILL/                                                Primary Examiner, Art Unit 1633